Citation Nr: 1105253	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-34 509A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20% for lumbar 
spondylosis with neuroforaminal stenosis prior to December 13, 
2004.

2.  Entitlement to a rating in excess of 40% for lumbar 
spondylosis with neuroforaminal stenosis beginning December 13, 
2004.

3.  Entitlement to a rating in excess of 10% for cervical 
spondylosis prior January 26, 2009.

4.  Entitlement to a rating in excess of 20% for cervical 
spondylosis beginning on January 26, 2009.

5.  Entitlement to a total disability rating based on individual 
unemployability prior to June 25, 2009.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).  

The Veteran performed active military service from July 1952 to 
May 1984.

This appeal arises to the Board of Veterans Appeals (Board) from 
a June 2005-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that 
denied a rating in excess of 10% for cervical spondylosis and 
granted an increased (40 percent) rating for lumbar spondylosis 
with neuroforaminal stenosis effective from December 13, 2004.  
The Veteran appealed for higher ratings.
1
In a June 2009-issued rating decision, the RO granted a 20 
percent rating effective January 26, 2009, for cervical 
spondylosis; however, entitlement to higher schedular and 
extraschedular ratings remains on appeal.  In August 2009 and 
August 2010, the Board remanded the case to the RO for further 
development.

The United States Court of Appeals for Veterans Claims (Court) 
determined that where, as here, a claimant or the record raises 
the question of unemployability due to the disability for which 
an increased rating is sought, then the appeal includes 
consideration of a total disability rating based on individual 
unemployability (hereinafter referred to as TDIU).  Rice v. 
Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Board has 
therefore added a TDIU claim to page 1.

In February 2009, a VA compensation examiner related erectile 
dysfunction to service-connected spine disabilities.  This is 
referred to the Appeals Management Center (hereinafter: AMC) for 
appropriate action.  

Entitlement to TDIU for that portion of the appeal period prior 
to June 25, 2009, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC in 
Washington, DC.
FINDINGS OF FACT

1.  For the period prior to February 25, 2004, lumbar 
degenerative arthritis, lumbar spondylosis, and lumbar 
neuroforaminal stenosis was manifested by limitation of forward 
flexion of the thoracolumbar spine to no less than 30 degrees 
with bilateral lower extremity pains; additional functional 
impairment due to painful motion, fatigability, or incoordination 
is not shown. 

2.  For the period prior to February 25, 2004, unfavorable 
ankylosis of the entire thoracolumbar spine is not shown; neither 
shown is bilateral lower extremity neuropathy that more nearly 
approximates moderate incomplete paralysis.  

3.  For the period commencing on April 1, 2004, lumbar 
degenerative arthritis, lumbar spondylosis, and lumbar 
neuroforaminal stenosis has been manifested by limitation of 
forward flexion of the thoracolumbar spine to no less than 30 
degrees with bilateral lower extremity weakness; additional 
functional impairment due to painful motion, fatigability, or 
incoordination is not shown. 

4.  For the period commencing on April 1, 2004, unfavorable 
ankylosis of the entire thoracolumbar spine is not shown; neither 
shown is bilateral lower extremity neuropathy that more nearly 
approximates moderate incomplete paralysis.  

5.  For the entire appeal period (except for the temporary total 
rating period from May 2, through June 30, 2005), cervical spine 
degenerative joint disease and spondylosis has been manifested by 
limitation of motion to no less than 30 degrees with bilateral 
upper extremity radiculopathy; additional functional impairment 
due to painful motion, fatigability, or incoordination is not 
shown.

6.  For the entire appeal period, the manifestations of bilateral 
upper extremity neuropathy more nearly approximate moderate 
incomplete paralysis of the median nerve; not shown is upper 
extremity neuropathy that more nearly approximates severe 
incomplete paralysis.  


CONCLUSIONS OF LAW

1.  For the period prior to February 25, 2004, the criteria for a 
40 percent rating for lumbar degenerative arthritis, lumbar 
spondylosis, and lumbar neuroforaminal stenosis are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 
(West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 5237 (2010).

2.  For the entire appeal period, the criteria for a separate 10 
percent rating for right lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 
(West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8520 (2010).

3.  For the entire appeal period, the criteria for a separate 10 
percent rating for left lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 
(West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8520 (2010).

4.  For the period commencing on April 1, 2004, the criteria for 
a 40 percent rating, and no higher, for lumbar degenerative 
arthritis, lumbar spondylosis, and lumbar neuroforaminal stenosis 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 U.S.C.A. § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, 
Diagnostic Code 5237 (2010).

5.  For the entire appeal period, the criteria for a 20 percent 
schedular rating, and no higher, for cervical degenerative joint 
disease and cervical spondylosis are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & 
Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate V, § 4.71a, Diagnostic Code 5237 (2010).

6.  For the entire appeal period, the criteria for a separate 30 
percent rating for right upper extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 
(West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8515 (2010).

7.  For the entire appeal period, the criteria for a separate 20 
percent rating for left upper extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 
(West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his representative, if any, of any 
information and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, notice was first provided in January 2005.  
This VA notice letter preceded the U.S. Court of Appeals for 
Veterans Claims (Court) guidance in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), and thus, could be deemed insufficient.  

In Dingess, the Court held that, upon receipt of an application 
for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the pre-Dingess notice does not address some provisions 
that are pertinent to the claim, such error was harmless given 
that the case was later remanded so that adequate notices could 
be provided.  Such notice was provided in August 2009 and in 
September 2010.  Re-adjudication was subsequently accomplished in 
a November 2010-issued supplemental statement of the case (SSOC).

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
private medical records.  The claimant was afforded a several VA 
medical examinations.  Significantly, the claimant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court 
distinguished a claim for an increased rating from a claim 
arising from disagreement with the initial rating assigned after 
service connection was established.  In this case, service 
connection for the cervical and lumbar spines has been in effect 
since June 1984.  Thus, this is an increased rating claim.  Where 
an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court also held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  See 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Spine disabilities are rated under the General Rating Formula for 
Diseases and Injuries of the Spine set forth as follows: 

       5235 Vertebral fracture or dislocation
       5236 Sacroiliac injury and weakness
       5237 Lumbosacral or cervical strain
       5238 Spinal stenosis
       5239 Spondylolisthesis or segmental instability
       5240 Ankylosing spondylitis
       5241 Spinal fusion
       5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
       5243 Intervertebral disc syndrome

Also available are ratings based on duration of incapacitating 
episodes over the past 12 months.   Because incapacitating 
episodes are not shown, this rating method need not be discussed 
further.  Also available is the procedure for combining, under 
38 C.F.R. § 4.25, separate evaluations of the chronic orthopedic 
and neurologic manifestations.

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......................................................................
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....................................................................40

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  
.........................................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  
........................................................................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the 
height.....................................................
........................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic 
code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which 
the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of 
both segments, which will be rated as a single 
disability.

Increased Lumbar Spine Rating

A March 2001 claim for an increase resulted in a rating decision 
issued on October 8, 2002, wherein a temporary total rating was 
assigned effective August 27, 2001, through September 30, 2001, 
following lumbar spine surgery.  A 20 percent rating was assigned 
effective from October 1, 2001.  The Veteran did not appeal that 
decision and it became final.  A new claim for an increase was 
received on December 13, 2004.  Treatment reports dated up to one 
year earlier than that date may serve as an informal claim, if 
they show an increase in disability.  38 C.F.R. § 3.400.  

No range of motion study of the lumbar spine was performed 
between August 2001 and May 2005.  An August 2001 VA compensation 
examination report reflects that the lumbar spine had 65 degrees 
of flexion, 15 degrees of extension, and 15 degrees of lateral 
bending in each direction.  Range of motion in rotation was 
omitted from the report. 

From February 25, 2004, through March 31, 2004, a 100 percent 
temporary total rating was assigned for service-connected lumbar 
laminectomy.  Thus, that portion of the appeal period (February 
25, 2004, through March 31, 2004), need not be addressed, as the 
maximum benefit has been granted.  For the remainder of the 
earlier portion of the rating period, the lumbar spine is rated 
20 percent disabling under Diagnostic Code 5299-5237.  Thus, the 
Board's inquiry is whether during this period, a higher lumbar 
spine rating is warranted.  

A February 2004 report from Springfield Neurological and Spine 
Institute, LLC, notes severe right lower extremity pains in L4-5 
distribution and less severe left-sided pains.  A computerized 
tomography study of the lumbar spine showed an L4-5 disc bulge 
that was causing instability and severe foraminal narrowing.  
There was severe disc degeneration at L4-5 and L5-S1 with a grade 
III tear at L5-S1.  The Veteran needed fusion and fixation 
surgery.  

The Veteran underwent lumbar fusion and fixation surgery with 
"redo" laminectomies, foraminotomies, and facetectomies at L4-5 
and L5-S1 on February 25, 2004.  A temporary total rating was 
assigned and remained in effect through March 31, 2004.  

An August 17, 2004, magnetic resonance imaging study (MRI) from 
Springfield Neurological Imaging showed pedicle screws and 
postero-lateral plate fixation at L4, L5, and S1.  

An August 17, 2004, report from Springfield Neurological and 
Spine Institute, LLC, reflects that the Veteran reported complete 
relief from lower extremity pain, but he had new complaints of 
left sacroiliac pain.  He had good sensory and motor function, 
and good gait and station.  Celebrex(r) was prescribed for 
sacroiliac pain.  

An August 31, 2004, report from Springfield Neurological and 
Spine Institute, LLC, reflects that the Veteran was gradually 
recovering from lumbar spine surgery.  He continued to report 
moderate lumbosacral pain with new onset left sacral pain.  The 
report notes, "No lower extremity radicular symptoms lately."  
The Veteran was using Celebrex(r), but with no relief of pain.  

Private medical reports from St. John's Pain Management Center 
reflect that in November 2004, the Veteran complained of low back 
pains.  

In March 2005, the Veteran's spouse reported that following 
surgery in February 2004, the Veteran had significant limited 
daily activity for about 3 1/2 months while he wore an upper torso 
brace.  For the first month after surgery, he required assistance 
to be on his feet.  She reported that over the recent year, the 
Veteran's back pains had increased.  

During a May 2005 VA spine compensation examination, the Veteran 
complained of sharp pains down the legs with frequent flare-ups 
of increased pain.  He denied bowel or bladder complaints and 
other dysfunctions.  Reportedly, he had quit his job as a 
firearms instructor because of back and neck pains three or four 
months earlier.  Thoracolumbar spine range of motion was to 30 
degrees of flexion, to zero degrees of extension, to 10 degrees 
of lateral bending in each direction, and to 20 degrees of 
rotation in each direction.  Limitation of motion was due mainly 
to stiffness of the thoracolumbar spine.  The examiner detected 
no additional functional impairment due incoordination or 
fatigability.

In an October 2006 substantive appeal, the Veteran refuted a May 
2005 VA examination report that mentions that he had quit his job 
as a firearms instructor three to four months prior.  He stated 
that he has not worked since 1993.  

In December 2006, the Veteran reported that he could not stand or 
walk more than 10 to 15 minutes.  He stated that he was 
unemployable.

The Veteran underwent a VA compensation examination in February 
2009.  He reported continued spine pains radiating to the legs.  
Flare-ups occurred weekly and lasted hours.  The Veteran was able 
to walk 1/4 mile.  The examiner noted such symptoms as erectile 
dysfunction, parasthesias, and unsteadiness and then indicated 
that these were etiologically related to the claimed 
disabilities.  The examiner also noted a history of fatigue, 
decreased motion, stiffness, weakness, spasm, and pain.  The pain 
was distributed along the entire spine.  The examiner mentioned 
sharp, radiating pains to the legs.  There was no indication of 
incapacitating episodes of pain, but the thoracolumbar spine did 
exhibit painful motion.  The examiner found only slightly reduced 
strength (4/5) in the knees, feet, and toes.  There was no muscle 
atrophy.  Sensory examination was normal in all extremities.  
Deep tendon reflexes were normal and equal, except in the right 
knee, which was scarred due to total knee replacement.

Thoracolumbar spine range of motion was to 40 degrees of flexion, 
to 30 degrees of extension, to 30 degrees of right lateral 
bending, to 30 degrees of left lateral bending, to 30 degrees of 
right rotation, and to 30 degrees of left rotation.  All motions 
were limited by pain, but there was no additional limitation 
after three repetitions.  X-rays showed multi-level degenerative 
disc changes and post-surgical changes of the lumbar spine with 
anterolisthesis of L5 on S1.  

The examiner noted a severe impact on activities of daily living.  
The examiner stated that there is no evidence of radiculopathy, 
but failed to offer another etiology for the radiating pains to 
the legs, erectile dysfunction, parasthesias, and unsteadiness 
that the examiner had elsewhere related to the claimed 
disabilities.

In a June 2009-issued rating decision, a 40 percent thoracolumbar 
spine rating was continued.  TDIU remained denied. 

A private evaluation dated in February 2010 notes a complaint of 
low back pains radiating into the buttocks.  The lumbar spine had 
hyperlordosis and mildly positive straight leg raising test, 
bilaterally.

In April 2010, the RO issued a rating decision that granted TDIU 
effective from June 25, 2009.  

From the above facts, it appears that during the period prior to 
February 25, 2004, the thoracolumbar spine disability was 
manifested by limitation of forward flexion to 30 degrees or less 
with bilateral lower extremity pains that ultimately required 
surgery in February 2004.  These bilateral lower extremity pains 
subsided, at least temporarily, after laminectomy on February 25, 
2004.  Therefore, it is appropriate that the earlier portion 
appeal period should end on February 24, 2004, rather than on 
December 13, 2004.  

Comparing the lumbar spine manifestations shown prior to February 
25, 2004, to the rating criteria, the 40 percent criteria of 
Diagnostic Code 5237 are more nearly approximated.  This also 
takes into account any additional functional impairment due to 
painful motion, fatigability, and incoordination.  See DeLuca, 
supra.  However, because bilateral lower extremity pains are 
shown, additional neurological ratings are also appropriate.  
Below are some rating criteria relevant to lower extremity pains.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  38 
C.F.R. § 4.123 (2010).

Neuralgia, cranial or peripheral, is usually characterized by a 
dull and intermittent pain, of typical distribution, so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic douloureux, 
or trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. § 4.124 (2010).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates a 
degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when bilateral 
combine with application of the bilateral factor.  

Diagnostic Code 8520 is analogous to lower extremity 
radiculopathy because the anatomical area of the neurologic 
deficits more nearly approximates the level of disability 
produced by sciatica when considering functional impairment, 
anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement of radiating pain to the buttocks and lower 
extremities are sensory only.  Therefore, the Board considers 
this bilateral radiculopathy to be no worse than mild.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  A 60 
percent evaluation requires severe incomplete paralysis with 
marked muscular atrophy.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520.

Because no motor involvement is shown, the disability more nearly 
approximates mild sciatica.  Thus, a 10 percent rating under 
Diagnostic Code 8520, for the left lower extremity is warranted 
prior to lumbar surgery on February 25, 2004.  A 10 percent 
rating is also warranted for the right lower extremities in a 
similar manner.  

Turning to the new thoracolumbar spine rating period that begins 
on April 1, 2004, following termination of a temporary total 
rating, the RO had rated the spine 20 percent disabling prior to 
December 13, 2004, and 40 percent disabling from that date.  The 
December 13, 2004, date chosen by the RO is not based on a sudden 
increased severity of the disability, but rather on the date that 
the Veteran requested an increased rating.  

The medical records from this later rating period reflect that 
the lumbar spine has been manifested by limitation of motion in 
flexion to no less than 30 degrees and by lower extremity 
radiculopathy, such as slight bilateral lower extremity weakness.  
Comparing these manifestations to the rating criteria, the 
criteria of a 40 percent rating, and no higher, are more nearly 
approximated.  

The criteria for a thoracolumbar spine schedular rating greater 
than 40 percent are not met because unfavorable ankylosis of the 
entire thoracolumbar spine is not shown.  While it is true that 
the fixation and fusion surgeries have resulted in a stiff lumbar 
spine and the February 2010 private examiner reported 
hyperlordosis in the lumbar spine, there is no evidence that 
these manifestations are the equivalent of unfavorable ankylosis 
of the entire thoracolumbar spine, such as to warrant the next 
higher, 50 percent, schedular rating. 

Because any bilateral lower extremity deficits, such as muscle 
weakness, is no worse than mild, the criteria for separate 10 
percent neurological ratings for each lower extremity continue to 
be met.  

After consideration of all the evidence of record, the Board 
finds that for the earlier and later appeal periods, a 40 percent 
schedular rating should be granted for the lumbar spine under 
Diagnostic Code 5237.  For the entire appeal period, separate 10 
percent schedular ratings should be granted for neurologic 
involvement of each lower extremity.  The evidence does not 
contain factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal.  The assignment of staged ratings therefore 
is not necessary.  Hart, supra.  




Increased Cervical Spine Rating

The service-connected neck disability has been characterized as 
degenerative arthritis and cervical spondylosis.  The neck has 
been rated 10 percent disabling prior to January 26, 2009, and 20 
percent from that date under Diagnostic Codes 5242 and 5237.  A 
temporary total rating was assigned from May 2 through June 30, 
2005, due to surgery and convalescence.  Because the maximum 
benefit has been assigned from May 2 through June 30, 2005, that 
period will not be addressed.  

A March 2001 claim for an increase resulted in a rating decision 
issued on October 8, 2002, wherein a 20 percent rating was 
assigned effective from October 1, 2001.  This 20 percent rating 
under Diagnostic Code 5003 included cervical spine arthritis.  
The Veteran did not appeal that decision and it became final.  A 
new claim for an increase was received on December 13, 2004, 
although treatment reports dated up to one year earlier may serve 
as an informal claim.  38 C.F.R. § 3.400.  

A November 2003 report from Springfield Neurological and Spine 
Institute, LLC, notes chronic neck pains and crepitus.  Cervical 
spine range of motion was to 50 degrees of extension and to 50 
degrees of flexion with moderate pain.  Rotation was to 80 
degrees in each direction. 

In January 2004, the Veteran underwent a steroid injection at the 
left C5-7 Z joint.  He had significant neck crepitus and pain.  A 
trancutaneous electrical nerve stimulation (TENS) unit was also 
employed.  

A February 18, 2004-dated report from Springfield Neurological 
and Spine Institute, LLC, notes continued mild C4-7 pain and use 
of a TENS unit.  Cervical spine range of motion was to 50 degrees 
of flexion and extension, with pain, and to 80 degrees of 
rotation in each direction, with pain. 

An August 31, 2004, report from Springfield Neurological and 
Spine Institute, LLC, reflects frequent cervical crepitus and 
pain.  Another steroid injection was planned.  

Private medical reports from St. John's Pain Management Center 
dated in November and December 2004 chiefly address neck pains.  

In March 2005, the Veteran's spouse reported that over the recent 
year, the Veteran's neck pains had increased.  

A May 2005 VA spine compensation examination report reflects a 
complaint of sharp neck pains, made worse by activities, such as 
driving a car.  There was 45 degrees of cervical spine flexion, 
45 degrees of extension, 15 degrees of right lateral bending, 20 
degrees of left lateral bending, and 40 degrees of rotation in 
each direction.  Deep tendon reflexes were normal and equal 
bilaterally.  Sensation was full.  There was no additional 
functional loss.  The diagnoses were multi-level cervical 
spondylosis and cervical spine degenerative joint disease.

The Veteran underwent left C7 and C8 medial branch neurotomy with 
radiofrequency thermo-coagulation on May 2, 2005, according to a 
June 2005 St. John's Pain Management Center report.  The report 
notes, unfortunately, that the Veteran reported that he was no 
better following the surgery.  An electromyography study was 
planned.  

In an October 2006 substantive appeal, the Veteran reported 
constant neck pain and tenderness to touch.  He refuted a May 
2005 VA examination report that mentions that he had quit his job 
as a firearms instructor three to four months prior.  He stated 
that he has not worked since 1993.  He reported neck pain on 
motion, comfort only while reclining, reduced upper extremity 
strength, difficulty sleeping, and difficulty with activities. 

In February 2007, a VA neurosurgeon was asked to review the case 
and address any relationship between carpal tunnel syndrome and 
cervical spondylosis.  The neurosurgeon gave a favorable opinion.  
The physician reported, "Ordinarily, there is no relationship 
between carpal tunnel syndrome and cervical spondylosis, except 
it is known that people who have poor alignment of the neck and 
upper body and poor head/neck upper body posture with forward 
head and shoulders may accentuate symptoms, tension and stress."  
The examiner iterated various known causes of carpal tunnel 
syndrome and then concluded, "So, although there is no actual 
causal relationship between cervical spondylosis and carpal 
tunnel syndrome, there is evidence of aggravation with associated 
neck problems."  The neurosurgeon also explained that where 
carpal tunnel syndrome coexists with cervical disc disease they 
can cause mid back pains between the scapulae.  This is known as 
a "double crush syndrome."  The neurosurgeon concluded with, 
"It is my opinion that carpal tunnel syndrome is not directly 
related to cervical spondylosis, except in the ways mentioned 
above."  

A February 2009 VA compensation examination report reflects that 
the examiner noted a history of fatigue, decreased motion, 
stiffness, weakness, spasm, and pain.  Pain was distributed along 
the entire spine.  Cervical spine range of motion was to 40 
degrees of flexion, to 30 degrees of extension, to 20 degrees of 
right lateral bending, to 30 degrees of left lateral bending, to 
30 degrees of right rotation, and to 20 degrees of left rotation.  
All motions were limited by pain and there was additional 
limitation on repetitive motion.  The examiner noted a severe 
impact on activities of daily living. 

In a June 2009-issued rating decision, the RO granted a 20 
percent rating for the cervical spine effective from January 29, 
2009.  

In April 2010, the RO issued a rating decision that granted TDIU 
effective from June 25, 2009.  

From the above facts, it appears that at no time during the 
appeal period has the cervical spine shown less than 30 degrees 
of flexion.  Thus, the criteria for a 20 percent, and no higher, 
schedular rating are more nearly approximated for limited neck 
motion.  The criteria for a schedular rating greater than 20 
percent are not more nearly approximated because not shown is 
ankylosis of the cervical spine or forward flexion to 15 degrees 
or less.  Thus, except for the temporary total rating period from 
May 2, through June 30, 2005, the cervical spine should be rated 
20 percent disabling for the entire appeal period.  This rating 
takes into account any additional functional impairment due to 
painful motion and crepitus.  See DeLuca, supra.  

Next for consideration is a separate rating or ratings for upper 
extremity radiculopathy.  Reviewing the evidence for and against 
separate ratings for upper extremity radiculopathy, the following 
medical facts are relevant: 

(1).  A November 2003 report from Springfield Neurological and 
Spine Institute, LLC, notes that neck pain radiated to the left 
lateral humerus area.  The impression was possible mild 
intermittent radicular symptoms, non-specific.

(2).  A September 2004 St. John's Pain Management Center report 
notes that a steroid injection was for a history of left arm 
radicular symptoms.  The Veteran described aching pain with 
radiation across the left shoulder and even onto the left side of 
his face and neck laterally.  

(3).  Following the left C7 and C8 medial branch neurotomy with 
radiofrequency thermo-coagulation on May 2, 2005, the Veteran 
reported new onset bilateral elbow pains with tingling in the 
right arm and numbness in the left arm.  The report notes that 
the bilateral arm pains suggested ulnar neuropathy.  

(4).  A June 2006 VA spine compensation examination report 
reflects that a recent carpal tunnel syndrome release surgery had 
not relieved hand pain.  Thus, the examiner suspected that the 
hand symptoms were due to cervical spine disease, rather than to 
carpal tunnel syndrome.  The examiner also suspected that 
cervical spondylosis was responsible for decreased bilateral 
upper extremity deep tendon reflexes, triceps weakness, weak 
bilateral finger strength as noted by weak pinches, and left 
median sensory loss. 

(5).  A June 2006 private report notes that even though extensive 
cervical spine arthritis was shown, the right upper extremity 
neuropathy is more likely due to right carpal tunnel syndrome.  

(6).  In an October 2006 substantive appeal, the Veteran reported 
continued severe pain, stiffness, and numbness in his arms and 
hands.  He reported that his private physician, Dr. Harris, has 
related his arm and hand numbness to his neck, rather than to 
carpal tunnel syndrome.  He reported reduced upper extremity 
strength. 

(7).  An October 2006 VA neurosurgery note reflects concern about 
the cervical spine pathology causing Lhermitte's sign, clonus, 
and spastic gait.  

(8).  In February 2007, a VA neurosurgeon was asked to review the 
case and address any relationship between carpal tunnel syndrome 
and cervical spondylosis.  The physician reported, "Ordinarily, 
there is no relationship between carpal tunnel syndrome and 
cervical spondylosis, except it is known that people who have 
poor alignment of the neck and upper body and poor head/neck 
upper body posture with forward head and shoulders may accentuate 
symptoms, tension and stress."  The physician discussed various 
causes of carpal tunnel syndrome and then concluded, "So, 
although there is no actual causal relationship between cervical 
spondylosis and carpal tunnel syndrome, there is evidence of 
aggravation with associated neck problems."  The neurosurgeon 
also explained that where carpal tunnel syndrome coexists with 
cervical disc disease they can cause mid back pains between the 
scapulae, which is known as a "double crush syndrome."  The 
neurosurgeon concluded with, "It is my opinion that carpal 
tunnel syndrome is not directly related to cervical spondylosis, 
except in the ways mentioned above."  

(9).  A May 2007 VA peripheral nerves compensation report 
reflects that a VA hand surgeon reviewed the case and the 
February 2007 VA opinion.  The surgeon reported, "My opinion is 
the same as [the doctor's] opinion."  The physician then opined 
that it is "at least as likely as not that the carpal tunnel 
syndrome developed secondary to age related changes and the use 
of his hands in his post-service period."  

(10).  A private evaluation in August 2007 notes diminished 
sensation in the left triceps area, at the ulnar aspect of the 
left forearm, and all left fingers.  The Veteran had reported 
numbness, tingling, and weakness.  

(11).  An August 2007 private MRI study notes a complaint of neck 
pains radiating to the left arm. 

(12).  A February 2009 VA compensation examination report 
reflects that the examiner found only slightly reduced strength 
(4/5) in the arms, hands, and fingers.  There was no muscle 
atrophy.  

Because the bulk of the competent, credible, and persuasive 
evidence concerning upper extremity radiculopathy appears to be 
favorable, additional neurological ratings are appropriate.  
Below are some rating criteria relevant to rating an upper 
extremity neurologic disability. 

Diagnostic Code 8515 is analogous to upper extremity 
radiculopathy because the anatomical area of the neurologic 
deficits more nearly approximates the level of disability 
produced by median nerve paralysis when considering functional 
impairment, anatomical location, and symptomatology.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the radiating 
pains, numbness, and tingling to the arms and hands are sensory, 
while triceps weakness and loss of pinch strength in the fingers 
is evidence of motor involvement.  Therefore, the Board considers 
this bilateral upper extremity radiculopathy to be no worse than 
moderate.  

Under Diagnostic Code 8515, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the median nerve on either 
(dominant or non-dominant) side.  A 30 percent rating is 
warranted for moderate incomplete paralysis of the major 
(dominant) side, while a 20 percent rating is warranted for 
moderate incomplete paralysis of the minor (non-dominant) side.  
A 50 percent evaluation requires moderately severe incomplete 
paralysis of the major side, while a 40 percent evaluation 
requires moderately severe incomplete paralysis of the minor 
side.  38 C.F.R. § 4.124(a), Diagnostic Code 8515.  The service 
treatment reports reflect that the Veteran is right-handed, that 
is, the right side is the major side for VA rating purposes.  

Because bilateral upper extremity sensory and motor involvement 
is shown, the disability more nearly approximates moderate 
incomplete paralysis.  Thus, a 30 percent rating under Diagnostic 
Code 8515, for the right (major side) upper extremity is 
warranted and a 20 percent rating is warranted for the left 
(minor side) upper extremity.  

After consideration of all the evidence of record, the Board 
finds that for the entire appeal period (except for the period 
from May 2 through June 30, 2005) a 20 percent schedular rating 
should be granted for the cervical spine under Diagnostic Code 
5237.  For the entire appeal period, a separate 30 percent 
schedular rating should be granted for neurologic involvement of 
the right upper extremity and a separate 20 percent rating should 
be granted for neurologic involvement of the left upper 
extremity.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  The 
assignment of staged ratings therefore is not necessary.  Hart, 
supra.  

Extraschedular Consideration

The provisions for an extraschedular rating are addressed in the 
REMAND portion of the decision.  


ORDER

For the period prior to February 25, 2004, a 40 percent schedular 
rating, for lumbar degenerative arthritis, lumbar spondylosis, 
and lumbar neuroforaminal stenosis, is granted, subject to the 
laws and regulations governing payment of monetary benefits. 

For the period commencing on April 1, 2004, a 40 percent 
schedular rating, and no higher, for lumbar degenerative 
arthritis, lumbar spondylosis, and lumbar neuroforaminal 
stenosis, is granted.

For the entire appeal period, a separate 10 percent schedular 
rating for right lower extremity radiculopathy is granted, 
subject to the laws and regulations governing payment of monetary 
benefits. 

For the entire appeal period, a separate 10 percent schedular 
rating for left lower extremity radiculopathy is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.

For the entire appeal period, a 20 percent schedular rating, and 
no higher, for cervical degenerative joint disease and cervical 
spondylosis, is granted, subject to the laws and regulations 
governing payment of monetary benefits.

For the entire appeal period, a separate 30 percent rating, for 
right upper extremity radiculopathy, is granted, subject to the 
laws and regulations governing payment of monetary benefits.

For the entire appeal period, a separate 20 percent schedular 
rating for left upper extremity radiculopathy is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.




REMAND

As noted in the introduction, where an increased rating is at 
issue and unemployability has been alleged, VA must consider TDIU 
along with the increased rating claim.  Although TDIU has been 
granted effective June 25, 2009, there remains for consideration, 
entitlement to TDIU for any portion of the appeal period prior to 
June 25, 2009.

TDIU may be assigned where the schedular rating is less than 
total when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such disability, 
such disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. § 4.16(a) (2009).  In this case, the TDIU 
claim (for the earlier portion of the appeal period) has not been 
developed for Board review and must be remanded in accordance 
with the Court's holding in Rice, supra.  

Accordingly, this case is remanded to the AMC for the following 
action:

1.  The AMC should develop the TDIU claim 
for any portion of the appeal period prior 
to June 25, 2009.  Following development 
and re-adjudication of the TDIU claim, if 
the benefit is not granted, the AMC should 
submit it to the Director, Compensation and 
Pension Service, for extraschedular 
consideration in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321 (b).  

2.  Following the above, the AMC should 
review all the relevant evidence and re-
adjudicate the TDIU claim.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The Veteran 
(currently unrepresented) should be 
afforded an opportunity to respond to the 
SSOC before the claims folders are returned 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
If an examination is scheduled, failure to report for a scheduled 
examination, without good cause, may result in adverse 
consequences on the claim for benefits.  38 C.F.R. § 3.655(b) 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


